         Case 7:20-cv-00634-KMK Document 49 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 G-MAX MANAGEMENT, INC., et al.,

                               Plaintiffs,                  Case No. 20-CV-634 (KMK)
        v.
                                                                      ORDER
 STATE OF NEW YORK, et al.,

                               Defendants.


KENNETH M. KARAS, United States District Judge:

       The Parties are to submit proposed briefing schedules for the following Motions by no

later than April 30, 2020:

   •   Motion To Dismiss by the State of New York, Attorney General Letitia James, and

       Commissioner RuthAnne Visnauskas and Deputy Commissioner Woody Pascal of the

       New York State Division of Housing and Community Renewal (collectively, “State

       Defendants”)

   •   Motion To Dismiss by the City of New York (with State Defendants, “Defendants”)

   •   Motion To Intervene by Community Voices Heard and New York Tenants & Neighbors

       State Defendants shall submit non-consolidated Motions To Dismiss in this Action and in

Building and Realty Institute of Westchester and Putnam Counties, Inc., et al. v. State of New

York, et al., No. 19-CV-11285.

SO ORDERED.

DATED:         April 23, 2020
               White Plains, New York
                                                    ____________________________________
                                                    KENNETH M. KARAS
                                                    UNITED STATES DISTRICT JUDGE
